Citation Nr: 0107279	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  00-02 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
cold injury of the right foot, currently evaluated as 10 
percent disabling.  

2.  Entitlement to an increased evaluation for residuals of a 
cold injury to the left foot, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from November 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating determination of 
the Reno, Nevada, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

In his January 2000 substantive appeal, the veteran reported 
that his legs were at the point that they bothered him more 
than ever.  He noted that all of his toes were "blood red" 
and that his toenails were a dark yellow color.  VA is 
obliged to afford veteran's contemporaneous examinations 
where there is evidence of an increase in the severity of the 
disability.  VAOPGCPREC 11-95 (1995).  The veteran is 
competent to provide an opinion that his disability has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

In his substantive appeal, the veteran also reported having 
surgery to have artificial veins placed in his legs.  It does 
not appear that records of this hospitalization or subsequent 
treatment notes have been associated with the claims folder.  

The Board also notes that by regulatory amendment effective 
January 12, 1998, substantive changes were made to the 
respective schedular criteria for evaluating frozen feet. 
38 C.F.R. § 4.104 (1998).

When a law or regulation changes while a case is pending, the 
version more favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991)

While the Board notes that the RO considered the new criteria 
and informed the veteran of these in its December 1999 
statement of the case, the test results available to the RO 
for review did not cover all the requirements necessary for 
determining whether an increased evaluation was warranted.

Under the old code, a 10 percent disability evaluation was 
warranted for bilateral frozen feet with mild symptoms, 
chilblains.  A 30 percent evaluation was warranted for 
bilateral residuals of frozen feet with persistent moderate 
swelling, tenderness, redness, etc.  A 50 percent evaluation 
was warranted for residuals of frozen feet with loss of toes, 
or parts, and persistent severe symptoms.  38 C.F.R. § 4.104, 
Code 7122.

As amended, Code 7122 (2000) has been classified as providing 
criteria for the evaluation of cold injury residuals, and 
reads as follows: Arthralgia or other pain, numbness, or cold 
sensitivity (10 percent); Arthralgia or other pain, numbness, 
or cold sensitivity plus tissue loss, nail abnormalities, 
color changes, locally impaired sensation, hyperhidrosis, or 
X-ray abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) (20 percent); Arthralgia or other 
pain, numbness, or cold sensitivity plus two or more of the 
following: tissue loss, nail abnormalities, color changes, 
locally impaired sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular punched out 
lesions, or osteoarthritis) (30 percent).

VA regulations provide that where "diagnosis is not supported 
by the findings on the examination report or if the report 
does not contain sufficient detail, it is incumbent upon the 
rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2000); see 38 C.F.R. 
§ 19.9 (2000).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist by 
conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).  A rating 
evaluation must be based upon the factors that appear within 
the rating criteria.  Drosky v. Brown, 10 Vet. App. 251 
(1997).  The recent VA examination did not appear to address 
all elements in the current rating criteria, including X-ray 
findings, that might support for a higher evaluation.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for residuals of cold 
injury/trenchfoot for the left and right 
foot.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding records of VA 
treatment.  The RO should notify the 
veteran of all records it is unable to 
obtain.

3.  The veteran should be requested to 
provide the name and address of the 
physician who performed surgery on his 
veins.  After obtaining this information 
and proper authorization from the 
veteran, the RO should obtain and 
associate copies of these treatment 
records with the claims folder.  

4.  The veteran should be scheduled for a 
VA examination by an appropriate VA 
medical specialist to determine the 
nature and severity of his service-
connected frozen feet residuals.  All 
appropriate tests and studies must be 
performed and all findings must be 
reported in detail.  The claims folder 
and a copy of this remand must be made 
available for review by the examiner 
prior to the examination.  The examiner 
should be provided with copies of the 
revised rating criteria for cold injury 
residuals, together with the criteria in 
effect prior to January 12, 1998.  The 
examination report should include, but is 
not limited to, answers to the following 
questions:

Do the veteran's bilateral frozen feet 
result in chilblains? Is there persistent 
moderate swelling, tenderness, redness, 
loss of toes, or parts, or persistent 
severe symptoms?

Do the veteran's bilateral frozen feet 
residuals result in arthralgia or other 
pain, numbness, or cold sensitivity? Is 
there tissue loss, nail abnormalities, 
color changes, locally impaired 
sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis)?

If the examiner finds that he or she 
cannot provide the opinions requested, 
then this should be noted for the record.

5.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-1 (1998).

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claims of entitlement to 
increased evaluations for residuals of 
cold injuries to the left and right foot 
with consideration of the recently 
enacted legislation and the provisions of 
38 C.F.R. § 3.312(b)(1).  

If any benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, he  is 
advised that the examination requested in this remand is 
deemed necessary to evaluate his claim and that his failure, 
without good cause, to report for scheduled examinations 
could result in the denial of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



